In an action to recover a brokerage commission, plaintiff appeals from an order of the Supreme Court, Kings County, entered May 3, 1976, which, inter alia, (1) granted the motion of defendants Sol Nissel and Jacob Schonberger to dismiss the complaint as against them and (2) denied plaintiff’s cross motion for summary judgment. Order affirmed, with $50 costs and disbursements. Plaintiff failed to demonstrate that he had a cause of action as against defendants Nissel and Schonberger. Martuscello, Acting P. J., Cohalan, Rabin and Mollen, JJ., concur.